Citation Nr: 1000550	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  03-21 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for tinnitus.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1972 to May 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied reopening of the Veteran's claim.

When the case was before the Board in December 2005, the 
Board decided the Veteran's appeal.  The Veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2007, the Court issued an 
order that granted a Joint Motion for Remand, and remanded 
the matter to the Board for action in compliance with the 
motion.  The Board subsequently remanded the claim in a 
February 2008 decision.

The issue of entitlement to service connection for tinnitus 
on the merits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board's May 1998 decision found no new and material 
evidence to reopen the Veteran's claim of service connection 
for tinnitus.  

2.  The additional evidence submitted to reopen the Veteran's 
claim of service connection for a tinnitus is not cumulative 
or redundant and is so significant that it must be considered 
in order to fairly decide the merits of this claim.



CONCLUSIONS OF LAW

1.  The May 1998 decision, in which the Board found new and 
material evidence had not been submitted to reopen the claim 
for service connection for tinnitus, is final.  38 U.S.C.A. 
§§ 7103, 7104, 7266 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for tinnitus.  38 U.S.C. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for tinnitus, and the 
finding that remand for additional development of the claim 
on the merits is required, the Board finds that no further 
discussion of VCAA compliance is warranted at this time.

Analysis

The issue of entitlement to service connection for tinnitus 
was originally denied by a VA rating decision dated in August 
1974.  Addressing the merits of the Veteran's claim for 
tinnitus, the RO found that tinnitus existed prior to 
service, was not incurred in service, and was not aggravated 
by service beyond the normal progression of the disease.  The 
Veteran did not appeal this decision and it is final. 38 
C.F.R. § 20.302, 20.1103.  Following a March 1991 RO denial, 
in an April 1992 decision, the Board found no new and 
material evidence had been submitted to reopen the Veteran's 
claim.  A subsequent RO rating decision of December 1992 also 
found no new and material evidence.  This decision was not 
appealed and is final.  Id.  In March 1995 the RO again 
denied reopening the claim, and the Veteran appealed.  In a 
May 1998 decision, the Board found no new and material 
evidence sufficient to reopen the Veteran's claim.  There was 
no appeal from this decision and it is final.  38 U.S.C.A. §§ 
7103, 7104, 7111, 7252(a), 7266 (West 2002); 38 C.F.R. § 
20.1100 (2009).

A decision by the Board is final regarding an issue, unless 
such a decision is appealed to the United States Court of 
Appeals for Veterans Claims (Court), ordered for 
reconsideration by the Chairman of the Board, or is revised 
on the grounds of clear and unmistakable error.  38 U.S.C.A. 
§§ 7103, 7104, 7111, 7252(a), 7266 (West 2002); 38 C.F.R. § 
20.1100.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108.  Despite the finality of a prior 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); see also 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Because the Veteran's claim was initiated prior to August 
2001, his claim will be adjudicated by applying the law 
previously in effect.

The term "new" means existing evidence not previously 
submitted to agency decision makers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  Material evidence means existing evidence that, by 
itself, or in connection with evidence previously considered, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2001).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Id.

The evidence of record at the time of the last prior denials 
included service treatment records.  On his entrance 
examination the Veteran reported a history of prior hearing 
loss.  Service treatment records note the Veteran was issued 
ear plugs on October 6, 1972.

Service treatment records further reveal treatment for an 
earache in November and December 1972.  During his December 
1972 visit, the Veteran reported ringing in his right ear and 
he was diagnosed with otitis externa and otitis media.  His 
right tympanic membrane was retracted and a questionable 
cholesteatoma was observed. The Veteran was given and ear 
nose and throat consultation, where he reported ear surgery 
10 years prior to service.  In March 1973, the Veteran 
attended another consultation for his ear problems, where he 
complained of an increase in tinnitus and a decrease in 
hearing in his right ear.  A history of drainage since 
December 1972 was noted, along with the Veteran's prior 
mastoid operation.  Upon examination, a modified radical 
cavity with central perforation was noted in the right ear.  
An audiology evaluation indicated hearing loss in the right 
ear as well.

The Medical Board convened in April 1973 to address the 
Veteran's condition.  The Medical Board noted the mastoid 
operation history, the history of intermittent drainage since 
that time and the long history of tinnitus present in the 
right ear.  The report cited the Veteran's prior history of a 
right ear condition, found that hearing loss was noted upon 
entrance, and found the Veteran to have a disqualifying 
defect at the time of enlistment.  He was diagnosed with 
conductive hearing loss, modified radical mastoid cavity and 
chronic otitis media with drainage, which was not incurred 
in, nor aggravated by a period of active service.  He was 
then discharged from service.

An August 1974 private treatment report noted a history of 
mastoid operation as a child.  The doctor opined that if the 
Veteran was exposed to higher noises such as shooting, his 
hearing loss might be explained by that.  A June 1977 VA 
examination noted complaints of ringing in the Veteran's ear.

A psychiatric evaluation from May 1975 noted the Veteran's 
history of playing the piano and drums after graduating from 
high school.  The examiner noted that the Veteran experienced 
loud buzzing in his right ear and occasionally played loud 
music to drown this sound out.  He diagnosed the Veteran with 
chronic otitis media. A psychiatric evaluation in 1979 noted 
that the Veteran occasionally worked as a musician in a rock 
band and participated in local drum and bugle corps.

Private treatment records received in January 1991 dated from 
May 1988 to December 1990 note bilateral tinnitus.  A report 
in December 1989 noted the Veteran presented to the physician 
"for lifelong tinnitus."  A report dated in December 1990 
noted that the Veteran had multiple medical problems 
including "severe tinnitus due to old ear injuries."

In a letter, forwarded by U.S. Representative David Martin 
and received September 1990, the Veteran stated "prior to 
enlistment had mastoid operation on right ear with some 
tinnitus."  He argued that this condition was made worse by 
stress and heavy equipment noises in service.

In an April 1992 decision, the Board noted the Veteran's 
contention that tinnitus had its onset in service.  The Board 
determined that the additional evidence failed to show that 
the tinnitus was incurred in or aggravated by service.  The 
Board further noted that the Veteran had told his private 
physician in 1989 that he had lifelong tinnitus, and that he 
had written his Congressman in 1990 that he had tinnitus 
prior to enlistment in service.

Subsequently, a letter from G.W.F., M.D., received in August 
1992, indicated that exposure to heavy diesel operating 
equipment and other noises since 1973 could be a factor in 
the development of high frequency hearing loss and resultant 
tinnitus.  He also stated that tinnitus could be aggravated 
by extremely high decibel levels of noise.   A follow up 
letter received at this time indicated that G.W.F., M.D. 
could not answer the Veteran's question as to "whether you 
would have developed tinnitus having not been exposed to 
heavy equipment."  He stated that heavy equipment noise 
exposure is a definite factor in the development of high 
frequency hearing loss and that tinnitus results from a high 
frequency hearing loss.

A lay statement from S.D.M., received in April 1994, 
indicates that the Veteran was exposed to loud machinery and 
that this exposure resulted in his tinnitus and discharge.  
Attached to this letter, the Veteran submitted a statement 
that "I have never contended that my USMC service caused my 
tinnitus . . .. I contend that [my tinnitus was] aggravated 
by my military service."

In testimony before the Board in November 1997, the Veteran 
indicated that he had no history of tinnitus prior to service 
and that he was exposed to noise from heavy equipment and 
machinery during service.  In a May 1998 decision, the Board 
found that the Veteran had not submitted new and material 
evidence sufficient to reopen the claim.  In rendering its 
decision, the Board considered the Veteran's contention 
regarding noise exposure in service causing the tinnitus.

Since the time of the prior final decision the Veteran has 
submitted records from private and VA physicians, VA 
outpatient records, Social Security records, a letter from 
U.S. Representative John E. Sweeney, personal statements, and 
a copy of a previously submitted lay statement by S.D.M as 
well as a lay statement from the Veteran's ex-wife.

In pertinent part, a January 2001 VA physician noted the 
Veteran had complaints of tinnitus that the Veteran felt was 
related to his service in the military, either precipitated 
by or worsened by activity or injury.  The physician stated 
that this was based on the Veteran's complaints and history.

Records from private physician J.B., M.D., received in June 
2003, noted that he had treated the Veteran since 1995 for 
various medical problems.  He stated that the Veteran's main 
condition has been chronic tinnitus which began while 
operating heavy machinery in the Marines.  He stated that 
from the period from January to July 1973 the Veteran was 
spending at least eight to ten hours per day around very loud 
diesel engines.  He reported that the tinnitus has continued, 
which was permanent and unrelenting.

A second letter from J.B., M.D., received in September 2003, 
indicates that the Veteran had no pre-service history of 
tinnitus and had a normal examination prior to starting with 
the Marines.

Evidence from a December 2002 Social Security decision and VA 
outpatient records dated 1980 through 2001 reflect continued 
treatment and complaints of current tinnitus.

A letter from a private audiologist dated in September 2008 
indicates that the sensory portion of the Veteran's tinnitus 
is more likely than not related to the Veteran's in-service 
noise exposure.

A letter from the Veteran's ex-wife dated in January 2009 
indicates that the Veteran never mentioned having ringing in 
his ears.  She also indicates that they began dating in 1971 
and were married from 1973 to 1978.

In the instant case, the Board finds that new and material 
evidence has been received regarding the Veteran's claim of 
service connection for tinnitus.

The pertinent evidence added to the record since the last 
final rating decision consists of statements from the 
Veteran's treating VA health care provider as well as private 
physicians indicating that the Veteran's tinnitus is related 
to in-service noise exposure.  Additionally, the Veteran's 
ex-wife submitted a lay statement essentially indicating that 
he did not complain of tinnitus prior to service.

Thus, the evidence submitted to reopen the Veteran's claim of 
service connection for a tinnitus is not cumulative or 
redundant and is so significant that it must be considered in 
order to fairly decide the merits of this claim.  Therefore, 
the Board finds that new and material evidence has been 
received and the claim for service connection for tinnitus is 
reopened.


ORDER

New and material evidence having been received, the appeal to 
reopen the claim of entitlement to service connection for 
tinnitus is granted.


REMAND

Reopening the claim does not end the inquiry.  A 
determination on the merits is still required.  However, 
additional development is needed.

The RO/AMC should attempt to obtain the Veteran's service 
personnel records through official sources to establish the 
extent and duration of potential noise exposure as a result 
of military duties.

The Board notes that the Veteran currently contends that he 
did not have tinnitus prior to service.  However, such 
contention is inconsistent with his own prior statements 
acknowledging that he had ringing in his ear prior to 
service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed.Cir.2006) (Board can consider bias in lay evidence and 
conflicting statements of the veteran in weighing 
credibility).

In this regard, he has made consistent statements over a 
period of years that he had tinnitus prior to service as due 
to childhood ear problems and that his claim is for 
aggravation of his pre-existing condition.  Therefore, the 
Veteran should be afforded a VA examination in order for an 
ear, nose and throat specialist to comment whether the 
Veteran's tinnitus was aggravated beyond the normal 
progression during the approximately eight month period while 
on active duty. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
the Veterans' service personnel records in 
order to ascertain the Veteran's noise 
exposure during service.  All attempts to 
obtain the service personnel records 
should be documented in the claims file.  

2.  After the above has been completed to 
the extent possible, the Veteran should be 
afforded a VA examination by an ear, nose 
and throat specialist.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Any tests deemed necessary 
should be conducted and the results 
reported.  A rationale for the opinions 
expressed should be provided.  Following 
review of the claims file and examination 
of the Veteran, the examiner provide an 
opinion as to whether the Veteran's 
tinnitus permanently worsened in severity 
during service beyond the normal progress 
of the condition, or did the complaints 
documented during service represent no 
more than an exacerbation or temporary 
flare-up of symptoms?

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.



The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


